DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the term “unassociated with” is a vague and unclear term which renders the claim indefinite. The term “unassociated with” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how the initiating STA and responding STA are “unassociated with” each other in a ranging procedure. Although both entities are separate entities, they are in communication with each other for the ranging procedure. The term “unassociated with” needs to be clearly Claims 2-10 are rejected under 35 U.S.C. 112(b) as being dependent on claim 1.  
In regards to claim 13, it recites the limitation “the second frequency band is a wireless local area network (WLAN) frequency band that includes one or more channels of 20, 40, 80, 160, and 320 MHz”. This limitation renders the claim indefinite as it is unclear whether the claim means that the WLAN frequency band includes one or more channels of each of the frequency bands of 20, 40, 80, 160, and 320 MHz OR if the claim means that the WLAN frequency band includes one or more channels of either a 20 MHz, or 40 MHz or 80 MHz or 160 MHz or 320 MHz frequency band. It is unclear from the claim language the scope of the limitation; therefore, claim 13 is being rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For purposes of examination, the examiner is interpreting this claim to mean that the WLAN frequency band includes one or more channels of either a 20 MHz, or 40 MHz or 80 MHz or 160 MHz or 320 MHz frequency band.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindskog (US 20180249437 A1). 
Regarding claim 1, Lindskog discloses 
An apparatus of a station (STA), the STA configurable to operate as a responding STA (Abstract: “an apparatus negotiates a passive ranging schedule between an initiator device and a number of responder devices.” and Paragraph 0075, “FIG. 4 shows a signal diagram of an example ranging operation 400. The example ranging operation 400 is performed between a wireless station (STA) and an access point (AP) using Fine Timing Measurement (FTM) frames in accordance with the IEEE 802.11REVmc standards. For the example of FIG. 4, the STA requests the ranging operation; thus, the STA is the initiator device (or alternatively the requestor device) and the AP is the responder device. It is to be understood that any suitable wireless device can be the initiator device, and that any suitable wireless device can be the responder device.”) in a null data packet (NDP) based ranging procedure with an initiating STA  that is unassociated with the responding STA (Paragraph 0008, “The initiator device can commence the ranging operation at the indicated time by exchanging a number of frames with the number of responder devices. In some implementations, the frames can be exchanged according to a fine timing measurement (FTM) protocol. In addition, or in the alternative, the exchanged frames can include a number of multi-user null data packets (MU-NDPs).”), wherein the apparatus comprises: memory; and processing circuitry (Paragraph 0011, “Another innovative aspect of the subject matter described in this disclosure can be implemented in a non-transitory computer-readable storage medium. The non-transitory computer-readable storage medium can store instructions that, when executed by one or more processors of an apparatus, cause the apparatus to perform a number of operations. The number of operations can include negotiating a passive ranging schedule between an initiator device and a number of responder devices, and announcing the passive ranging schedule to the number of responder devices and to a number of passive listening devices.”),
wherein when the STA operates as the responding STA, as part of the NDP based ranging procedure (Paragraph 0096, “The Parameters field may indicate any suitable type of frames to be exchanged between the initiator device AP0 and the responder devices AP1-APn. In some implementations, the initiator device AP0 and the responder devices AP1-APn may exchange null data packets (NDP) that contain a number of sounding sequences from which multiple RTT values may be obtained from each frame exchange, for example, as depicted in the example ranging operation 500 of FIGS. 5A and 5B.”), the processing circuitry is configured to: 
encode, for transmission, a broadcast frame that indicates one or more ranging parameters (Paragraph 051, “The AP 110 may periodically broadcast beacon frames to enable the STAs 120a-120i and other wireless devices within wireless range of the AP 110 to establish and maintain a communication link with the AP 110. ... In some implementations, one or more of the beacon frames may include or announce a passive ranging schedule [the passive ranging schedule includes the ranging parameters] indicating times and channels upon which the AP 110 is to either initiate or respond to ranging operations. One or more wireless devices (such as the STAs 120a-120i) may listen for and receive frames exchanged during the ranging operations to passively determine their location.” and Paragraph 0078, “The STA may initiate the negotiation phase 420 by transmitting an FTM request (FTM_REQ) frame to the AP. In addition to signaling or requesting the ranging operation 400, the FTM_REQ frame may request the number of ranging parameters and capabilities. The AP receives the FTM_REQ frame, and may acknowledge the requested ranging operation by transmitting an acknowledgement (ACK) frame to the STA. The ACK frame may indicate the AP's capabilities (such as whether the AP is capable of capturing timestamps, capable of transmitting in the requested frame format and bandwidth, and so on), and may accept a number of the ranging parameters requested by the STA.”), the ranging parameters comprising at least one of a bandwidth and frequency band (Paragraph 0006, “In some implementations, the parameters field can include at least one of a type of frames to be exchanged during the ranging operation, a number of antennas to be used by the responder devices during the ranging operation, a frequency bandwidth to be used for transmitting the frames, a wireless channel to be used for the ranging operation, a capability to capture timestamps of the frames, and a capability to estimate angle information of the frames.”); 
decode, from the initiating STA, an NDP announcement (NDPA) frame that indicates transmission of a first NDP from the initiating STA (Paragraph 0107, “After the discovery and negotiation phases are complete, the initiator device AP0 may begin the measurement phase. In some implementations, the first frame exchange 501 may substantially coincide with a first beacon interval 512A of the initiator device AP0, for example, as depicted in FIG. 5B. For the example ranging operation 500, the initiator device AP0 may transmit a downlink null data packet announcement (DL NDPA) to the responder devices AP1-APn. The DL NDPA may announce that the initiator device AP0 is initiating a first frame exchange 501, and inform the responder devices AP1-APn to listen for an NDP.”); 
detect the first NDP from the initiating STA (Paragraph 0107, “After the discovery and negotiation phases are complete, the initiator device AP0 may begin the measurement phase. In some implementations, the first frame exchange 501 may substantially coincide with a first beacon interval 512A of the initiator device AP0, for example, as depicted in FIG. 5B. For the example ranging operation 500, the initiator device AP0 may transmit a downlink null data packet announcement (DL NDPA) to the responder devices AP1-APn. The DL NDPA may announce that the initiator device AP0 is initiating a first frame exchange 501, and inform the responder devices AP1-APn to listen for an NDP.” and Paragraph 0109, “The responder devices AP1-APn receive the DL NDP at times t.sub.2,1 through t.sub.2,n, respectively, and may capture the corresponding TOAs. Each of the responder devices AP1-APn may obtain separate TOA values from each of the sounding sequences contained in the DL NDP. In some implementations, the responder devices AP1-APn may estimate channel conditions and derive angle information from the sounding sequences contained in the DL NDP.”); 
encode a second NDP for transmission to the initiating STA (Paragraphs 0118-0119, “One or more additional exchanges of NDPs (or other suitable ranging frames) may occur during one or more subsequent beacon intervals. For example, as shown in FIGS. 5A and 5B, the initiator device AP0 and the responder devices AP1-APn may perform a second frame exchange 502 between times t.sub.7 and t.sub.10, which may correspond to a second beacon interval 512B of the initiator device AP0. The second frame exchange 502 may be similar to (or the same) as the first frame exchange 5011... In some other implementations, the initiator device AP0 may perform the second frame exchange 502 (or other frame exchanges) with another set of responder devices (such as APs different than AP1-APn depicted in FIGS. 5A and 5B) during the second beacon interval 512B. In this manner, the initiator device AP0 may perform ranging operations with different sets of responder devices during different beacon intervals.”); and 
encode, for transmission to the initiating STA, a first location measurement report (LMR) (Figure 8A, see “DL FB frame”, which is being read as a location measurement report frame) and Paragraph 0138 “the DL FB frame also may contain or indicate angle information and location information…The location information may include the location of the initiator device AP0, the locations of one or more the responder devices AP1-APn, or any combination thereof”) that indicates: a reception time of the first NDP at the responding STA, and a transmission time of the second NDP at the responding STA (Paragraph 0121, “The STA may use the captured timestamps t.sub.p2,1, t.sub.p2,2, and t.sub.p1 corresponding to the reception of the first UL MU-NDP, the second UL MU-NDP, and the first DL NDP, respectively, and the timestamps for times t.sub.4,1 to t.sub.4,n and time t.sub.3 provided by the DL FB frame to calculate a number of differential distances between itself and the access points AP0-AP2.”).  

Regarding claim 2, Lindskog further discloses
The apparatus according to claim 1, wherein when the STA operates as the responding STA , (Paragraph 0075, “the STA requests the ranging operation; thus, the STA is the initiator device (or alternatively the requestor device) and the AP is the responder device. It is to be understood that any suitable wireless device can be the initiator device, and that any suitable wireless device can be the responder device”), the processing circuitry (Paragraph 0011, “Another innovative aspect of the subject matter described in this disclosure can be implemented in a non-transitory computer-readable storage medium. The non-transitory computer-readable storage medium can store instructions that, when executed by one or more processors of an apparatus, cause the apparatus to perform a number of operations. The number of operations can include negotiating a passive ranging schedule between an initiator device and a number of responder devices, and announcing the passive ranging schedule to the number of responder devices and to a number of passive listening devices.”) is further configured to: 
decode, from the initiating STA, a second LMR that indicates: a transmission time of the first NDP at the initiating STA, and a reception time of the second NDP at the initiating STA (Paragraph 0136, “The DL FB frame, which is received by the responder devices AP1-APn at times t.sub.6,1 through t.sub.6,n, respectively, may include timestamp values for times t.sub.2,1 to t.sub.2,n and time t.sub.3 that correspond to the TOAs of the UL MU-NDPs received at the initiator device AP0 and the TOD of the DL NDP transmitted from the initiator device AP0”; Fig. 6A depicts the second frame exchange (second NDP) which indicates a second LMR (DL FB frame) which indicates a transmission time of the first NDP and a reception time of the second NDP ); and 
determine a range between the initiating STA and the responding STA, the range determined based at least partly on one or more of: the reception time of the first NDP at the responding STA, the transmission time of the second NDP at the responding STA, the transmission time of the first NDP at the initiating STA, and the reception time of the second NDP at the initiating STA (As can be seen in Figure 4, the range is being determined between the initiating STA (the STA) and the responding STA (the AP) for each beacon frame. Seeing Figure 5A displays the became frames for the reception time of the first NDP at the responding STA and the transmission time for the second NDP at the responding STA; Paragraph 0006, “The initiator device can negotiate, with the number of responder devices, a passive ranging schedule indicating a time prior to a selected target beacon transmission time (TBTT) at which the ranging operation is to commence” and Paragraph 0008, “the frames can be exchanged according to a fine timing measurement (FTM) protocol…the exchanges frames can include a number of multi-user null data packets (MU-NDPs)…the MU-NDPs can include a number of sounding sequences from which angle information and multiple round trip time (RTT) values can be obtained”).  

Regarding claim 3, Lindskog further discloses
The apparatus according to claim 1, wherein the ranging parameters (Paragraph 0089-0092, “In some implementations, the passive ranging schedule may include the following fields…a Parameters field including…”) include one or more of: 
(Paragraph 0092 “Parameters field including at least one of a type of frames to be exchanged during the ranging operation, a number of antennas to be used by the responder devices during the ranging operation”), 
a number of spatial time streams supported for transmission by the responding STA (Paragraph 0063, “The processor 220 may execute the ranging software module 234 to negotiate and perform ranging operations with other wireless devices. In some implementations, the processor 220 may execute the ranging software module 234 to capture or record timestamps of signals received by the AP 200 (such as TOA information) and timestamps of signals transmitted from the AP 200 (such as TOD information), and to estimate angle information of frames exchanged with other wireless devices (such as AoA information and AoD information).”), 
a number of spatial time streams supported for reception by the responding STA (Paragraph 0053, “The processor 220 may execute the ranging software module 234 to negotiate and perform ranging operations with other wireless devices. In some implementations, the processor 220 may execute the ranging software module 234 to capture or record timestamps of signals received by the AP 200 (such as TOA information) and timestamps of signals transmitted from the AP 200 (such as TOD information), and to estimate angle information of frames exchanged with other wireless devices (such as AoA information and AoD information).”), and 
a number of antennas supported for reception by the responding STA (Paragraph 0092 “Parameters field including at least one of a type of frames to be exchanged during the ranging operation, a number of antennas to be used by the responder devices during the ranging operation” and Paragraph 0053, “The transceivers 210 may be used to transmit signals to and receive signals from other wireless devices including, for example, one or more of the STAs 120a-120i of FIG. 1 and other APs. Although not shown in FIG. 2 for simplicity, the transceivers 210 may include any number of transmit chains to process and transmit signals to other wireless devices via the antennas ANT1-ANTn, and may include any number of receive chains to process signals received from the antennas ANT1-ANTn. Thus, the AP 200 may be configured for MIMO communications and OFDMA communications.”).  

Regarding claim 4, Lindskog further discloses
The apparatus according to claim 1, wherein the ranging parameters (Paragraph 0096, “The Parameters field may indicate any suitable type of frames to be exchanged between the initiator device AP0 and the responder devices AP1-APn. In some implementations, the initiator device AP0 and the responder devices AP1-APn may exchange null data packets (NDP) that contain a number of sounding sequences from which multiple RTT values may be obtained from each frame exchange, for example, as depicted in the example ranging operation 500 of FIGS. 5A and 5B.”; therefore, all frames exchanged in those figures include the ranging parameters) include one or more of: 
a number of repetitions supported by the responding STA (Paragraph 0120, “As a passive listening device, the STA may receive all of the frames exchanged between the initiator device AP0 and the responder devices AP1-APn. For example, the STA may receive the first DL NDP transmitted from the initiator device AP0 at time t.sub.p1, may receive the first UL MU NDPs transmitted from the responder devices AP1-APn at times t.sub.p2,1 to t.sub.p2,n, may receive the second DL NDP transmitted from the initiator device AP0 at time t.sub.p3, and may receive the second UL MU NDPs transmitted from the responder devices AP1-APn at times t.sub.p4,1 to t.sub.p4,n. In some implementations, the STA may receive the first beacon frame transmitted from the initiator device AP0 and extract timestamps for time t.sub.1 and times t.sub.4,1 to t.sub.4,n, and also may receive the second beacon frame transmitted from the initiator device AP0 and extract timestamps for time t.sub.7 and times t.sub.10,1 to t.sub.10,n. The STA may use the timestamps corresponding to different sets of times t.sub.1-t.sub.4 to passively determine its location based on the differences in distance between the STA and each of the access points AP0-APn.”; therefore, repetitions are supported), 
a feedback type for LMRs, wherein the feedback type is immediate or delayed (Paragraph 0136, “The DL FB frame may be any suitable frame or frames including, for example, a number of single-user (SU) trigger frames, a multi-user (MU) trigger frame, a number of SU measurement feedback frames, an MU measurement feedback frame, a number of SU response frames, an MU response frame, and the like.”), 
a maximum time interval between two consecutive ranging measurement sequences at the responding STA (Paragraph 0118, “As depicted in FIG. 5B, the first exchange of NDPs between the initiator device AP0 and the responder devices AP1-APn may occur during the first beacon interval 512A of the initiator device AP0. One or more additional exchanges of NDPs (or other suitable ranging frames) may occur during one or more subsequent beacon intervals. For example, as shown in FIGS. 5A and 5B, the initiator device AP0 and the responder devices AP1-APn may perform a second frame exchange 502 between times t.sub.7 and t.sub.10, which may correspond to a second beacon interval 512B of the initiator device AP0. The second frame exchange 502 may be similar to (or the same) as the first frame exchange 501).”), and 
a minimum time interval between two consecutive ranging measurement sequences at the responding STA (Paragraph 0118, “As depicted in FIG. 5B, the first exchange of NDPs between the initiator device AP0 and the responder devices AP1-APn may occur during the first beacon interval 512A of the initiator device AP0. One or more additional exchanges of NDPs (or other suitable ranging frames) may occur during one or more subsequent beacon intervals. For example, as shown in FIGS. 5A and 5B, the initiator device AP0 and the responder devices AP1-APn may perform a second frame exchange 502 between times t.sub.7 and t.sub.10, which may correspond to a second beacon interval 512B of the initiator device AP0. The second frame exchange 502 may be similar to (or the same) as the first frame exchange 501).”).  

Regarding claim 5, Lindskog further discloses
The apparatus according to claim 1, wherein the ranging parameters (Paragraph 0096, “The Parameters field may indicate any suitable type of frames to be exchanged between the initiator device AP0 and the responder devices AP1-APn. In some implementations, the initiator device AP0 and the responder devices AP1-APn may exchange null data packets (NDP) that contain a number of sounding sequences from which multiple RTT values may be obtained from each frame exchange, for example, as depicted in the example ranging operation 500 of FIGS. 5A and 5B.”; therefore, all frames exchanged in those figures include the ranging parameters)  include one or more of: 
a bandwidth used for ranging measurements at the responding STA (Paragraph 0097, “The Parameters field also may indicate a frequency bandwidth to be used by the initiator device and the responder devices when transmitting frames during the ranging operation, may indicate a capability to capture timestamps of transmitted frames, may indicate a capability to estimate TOA values of received frames, may indicate a capability to determine TOD values of transmitted frames, and may indicate a capability to estimate angle information (such as AoD and AoA information) of received frames.”), and 
a frequency band for ranging measurements at the responding STA (Paragraph 0097, “The Parameters field also may indicate a frequency bandwidth to be used by the initiator device and the responder devices when transmitting frames during the ranging operation, may indicate a capability to capture timestamps of transmitted frames, may indicate a capability to estimate TOA values of received frames, may indicate a capability to determine TOD values of transmitted frames, and may indicate a capability to estimate angle information (such as AoD and AoA information) of received frames.” and Paragraph 0052, “In some implementations, each transceiver may communicate with other wireless devices in distinct frequency bands or using distinct communication protocols”).  

Regarding claim 6, Lindskog further discloses
The apparatus according to claim 1, wherein the processing circuitry (Paragraph 0011, “Another innovative aspect of the subject matter described in this disclosure can be implemented in a non-transitory computer-readable storage medium. The non-transitory computer-readable storage medium can store instructions that, when executed by one or more processors of an apparatus, cause the apparatus to perform a number of operations. The number of operations can include negotiating a passive ranging schedule between an initiator device and a number of responder devices, and announcing the passive ranging schedule to the number of responder devices and to a number of passive listening devices.”)  is further configured to: 
encode signaling for transmission to the initiating STA, wherein the signaling indicates a request to receive a ranging measurement report from the initiating STA (Paragraph 0078, “The STA may initiate the negotiation phase 420 by transmitting an FTM request (FTM_REQ) frame to the AP. In addition to signaling or requesting the ranging operation 400, the FTM_REQ frame may request the number of ranging parameters and capabilities. The AP receives the FTM_REQ frame, and may acknowledge the requested ranging operation by transmitting an acknowledgement (ACK) frame to the STA. The ACK frame may indicate the AP's capabilities (such as whether the AP is capable of capturing timestamps, capable of transmitting in the requested frame format and bandwidth, and so on), and may accept a number of the ranging parameters requested by the STA.”).  

Regarding claim 7, Lindskog further discloses
The apparatus according to claim 1, wherein the processing circuitry is further configured to perform the NDP based ranging procedure without negotiation between the responding STA and the originating STA (Paragraph 0076, “The ranging operation 400 may include a discovery phase 410, a negotiation phase 420, and a measurement phase 430. During the discovery phase 410, the STA may discover other wireless devices, within range of the STA, that support ranging operations. In some implementations, the STA may discover the AP in an active manner, for example, by transmitting a probe request to the AP. The AP may respond by transmitting a probe response that indicates whether the AP supports FTM ranging operations. In some other implementations, the STA may discover the AP in a passive manner, for example, by receiving a beacon frame from the AP. The beacon frame may indicate whether the AP supports FTM ranging operations.”; therefore, “may” indicates that the NDP ranging procedures can be performed with or without negotiation. FIG 4 depicts that the ranging procedure can be performed without negotiation).   

Regarding claim 8, Lindskog further discloses
The apparatus according to claim 1, wherein the processing circuitry is further configured to encode the broadcast frame to include a medium access control (MAC) address of the responding STA (Paragraph 0201-0202, “FIG. 12A shows an example management frame 1200. In some implementations, the management frame 1200 may be used form the beacon frames shown in the ranging operations 500, 600, 700, 800, and 900 described with respect to FIGS. 5A-5E, 6A-6C, 7A-7C, 8A-8C, 9A-9C, respectively. In some other implementations, the management frame 1200 may be used form probe responses that contain passive ranging schedules in accordance with various aspects of the present disclosure. The management frame 1200 is shown to include a MAC header 1210, a frame body 1220, and a frame check sequence (FCS) field 1230. The MAC header 1210 may include a frame control field 1211, a duration field 1212, an address 1 field 1213, an address 2 field 1214, an address 3 field 1215, a sequence control field 1216, and a high-throughput (HT) control field 1217… In some implementations, when the management frame 1200 is to be used as a beacon frame, the “address 1” field 1213 may store a broadcast address value, the “address 2” field 1214 may contain the MAC address of the broadcasting AP, and the “address 3” field 1215 may contain the BSSID of the corresponding WLAN.”)

Regarding claim 10, Lindskog further discloses
The apparatus according to claim 1, wherein: 
the processing circuitry includes a baseband processor to encode the broadcast frame
(Paragraph 0218, “The hardware and data processing apparatus used to implement the various illustrative logics, logical blocks, modules and circuits described in connection with the aspects disclosed herein may be implemented or performed with a general purpose single- or multi-chip processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described herein. A general purpose processor may be a microprocessor, or, any conventional processor, controller, microcontroller, or state machine. A processor also may be implemented as a combination of computing devices, such as a combination of a DSP and a microprocessor, a plurality of microprocessors, one or more microprocessors in conjunction with a DSP core, or any other such configuration. In some implementations, particular processes and methods may be performed by circuitry that is specific to a given function.”; therefore, the inclusion of a baseband processor would be obvious as chips in wireless devices usually include baseband processors), 
the apparatus further comprises a transceiver to transmit the broadcast frame
(Paragraph 0052, “In some implementations, each of the stations STAs 120a-120i and the AP 110 may include one or more transceivers, one or more processing resources (such as processors or ASICs), one or more memory resources, and a power source (such as a battery for the STAs 120a-120i). The one or more transceivers may include Wi-Fi transceivers, Bluetooth transceivers, cellular transceivers, or other suitable radio frequency (RF) transceivers (not shown for simplicity) to transmit and receive wireless communication signals. In some implementations, each transceiver may communicate with other wireless devices in distinct frequency bands or using distinct communication protocols.”), and 
the memory is configured to store at least a portion of the broadcast frame (Paragraph 0052, “The memory resources may include a non-transitory computer-readable medium (such as one or more nonvolatile memory elements, such as EPROM, EEPROM, Flash memory, a hard drive, etc.) that stores instructions for performing one or more operations described below with respect to FIGS. 5A-5E, 6A-6C, 7A-7C, 8A-8C, 9A-9C, and 10A-10D.”).  

Regarding claim 11, Lindskog discloses 
A non-transitory computer-readable storage medium (Paragraph 0219, see “the functions described may be implemented in hardware, digital electronic circuitry, computer software, firmware…also can be implemented as one or more computer programs, i.e., one or more modules of computer program instructions, encoded on a computer storage media for execution by, or to control the operation of, data processing apparatus) of a first station (STA) (Paragraph 0096, “The Parameters field may indicate any suitable type of frames to be exchanged between the initiator device AP0 and the responder devices AP1-APn. In some implementations, the initiator device AP0 and the responder devices AP1-APn may exchange null data packets (NDP) that contain a number of sounding sequences from which multiple RTT values may be obtained from each frame exchange, for example, as depicted in the example ranging operation 500 of FIGS. 5A and 5B.”) that stores instructions for execution of operations by processing circuitry (Paragraph 0011, “Another innovative aspect of the subject matter described in this disclosure can be implemented in a non-transitory computer-readable storage medium. The non-transitory computer-readable storage medium can store instructions that, when executed by one or more processors of an apparatus, cause the apparatus to perform a number of operations. The number of operations can include negotiating a passive ranging schedule between an initiator device and a number of responder devices, and announcing the passive ranging schedule to the number of responder devices and to a number of passive listening devices.”), wherein the operations configure the processing circuitry to: 
decode a channel switch request message received from a second STA in a first frequency band, wherein the channel switch request message indicates that the second STA and the first STA are to switch to a second frequency band for a ranging procedure between the second STA and the first STA (Paragraph 0104, “The Channel field may identify a single channel or multiple channels to be used for ranging operations, and may indicate a frequency bandwidth of the identified channel(s). In some implementations, the initiator device AP0 may specify that ranging operations (such as the ranging operation 500) will be performed on the channel used by its BSS, for example, so that STAs associated with the initiator device AP0 can stay on the same channel. In these implementations, the responder devices AP1-APn may switch to the specified channel to participate in the scheduled ranging operations, and thereafter return to their normal operating channels. In some other implementations, the initiator device AP0 may specify that ranging operations (such as the ranging operation 500) will be performed on multiple channels. In these implementations, the passive ranging schedule also may indicate channel switching information that indicates specific times at which each of the responder devices AP1-APn and the passively listening devices (such as the STA) is to switch wireless channels (such as when to switch from a first specified wireless channel to a second specified wireless channel). In some implementations, the specified channel switching times may be based on (or referenced to) the TSF value of the initiator device AP0.”); 
decode a null data packet (NDP) announcement (NDPA) frame that indicates a first NDP from the second STA, wherein the NDPA is received from the second STA (Paragraph 0107 -0108, “After the discovery and negotiation phases are complete, the initiator device AP0 may begin the measurement phase. In some implementations, the first frame exchange 501 may substantially coincide with a first beacon interval 512A of the initiator device AP0, for example, as depicted in FIG. 5B. For the example ranging operation 500, the initiator device AP0 may transmit a downlink null data packet announcement (DL NDPA) to the responder devices AP1-APn. The DL NDPA may announce that the initiator device AP0 is initiating a first frame exchange 501, and inform the responder devices AP1-APn to listen for an NDP… At time t.sub.1, the initiator device AP0 transmits the DL NDP to the responder devices AP1-APn, and may capture the TOD of the DL NDP as time t.sub.1.”) in the second frequency band (Paragraph 0176, “The parameters field may include a type of frames to be exchanged during the ranging operation, a number of antennas to be used by the responder devices during the ranging operation, a frequency bandwidth to be used for transmitting the frames, a wireless channel to be used for the ranging operation, a capability to capture timestamps of the frames, a capability to estimate angle information of the frames, or any combination thereof.” and paragraph 0045, “The passive ranging schedule may identify which wireless devices are to participate in ranging operations, may indicate a channel (or channels) upon which the ranging operations are to be performed, may indicate a frequency bandwidth to be used for the ranging operations, and may indicate times and durations of the ranging operations.”);  
detect the first NDP from the second STA (Paragraph 0107 -0108, “After the discovery and negotiation phases are complete, the initiator device AP0 may begin the measurement phase. In some implementations, the first frame exchange 501 may substantially coincide with a first beacon interval 512A of the initiator device AP0, for example, as depicted in FIG. 5B. For the example ranging operation 500, the initiator device AP0 may transmit a downlink null data packet announcement (DL NDPA) to the responder devices AP1-APn. The DL NDPA may announce that the initiator device AP0 is initiating a first frame exchange 501, and inform the responder devices AP1-APn to listen for an NDP… At time t.sub.1, the initiator device AP0 transmits the DL NDP to the responder devices AP1-APn, and may capture the TOD of the DL NDP as time t.sub.1.”) in the second frequency band (Paragraph 0176, “The parameters field may include a type of frames to be exchanged during the ranging operation, a number of antennas to be used by the responder devices during the ranging operation, a frequency bandwidth to be used for transmitting the frames, a wireless channel to be used for the ranging operation, a capability to capture timestamps of the frames, a capability to estimate angle information of the frames, or any combination thereof.” and paragraph 0045, “The passive ranging schedule may identify which wireless devices are to participate in ranging operations, may indicate a channel (or channels) upon which the ranging operations are to be performed, may indicate a frequency bandwidth to be used for the ranging operations, and may indicate times and durations of the ranging operations.”); 
encode a second NDP for transmission to the second STA (Paragraphs 0118-0119, “One or more additional exchanges of NDPs (or other suitable ranging frames) may occur during one or more subsequent beacon intervals. For example, as shown in FIGS. 5A and 5B, the initiator device AP0 and the responder devices AP1-APn may perform a second frame exchange 502 between times t.sub.7 and t.sub.10, which may correspond to a second beacon interval 512B of the initiator device AP0. The second frame exchange 502 may be similar to (or the same) as the first frame exchange 5011... In some other implementations, the initiator device AP0 may perform the second frame exchange 502 (or other frame exchanges) with another set of responder devices (such as APs different than AP1-APn depicted in FIGS. 5A and 5B) during the second beacon interval 512B. In this manner, the initiator device AP0 may perform ranging operations with different sets of responder devices during different beacon intervals.”) in the second frequency band (Paragraph 0176, “The parameters field may include a type of frames to be exchanged during the ranging operation, a number of antennas to be used by the responder devices during the ranging operation, a frequency bandwidth to be used for transmitting the frames, a wireless channel to be used for the ranging operation, a capability to capture timestamps of the frames, a capability to estimate angle information of the frames, or any combination thereof.” and paragraph 0045, “The passive ranging schedule may identify which wireless devices are to participate in ranging operations, may indicate a channel (or channels) upon which the ranging operations are to be performed, may indicate a frequency bandwidth to be used for the ranging operations, and may indicate times and durations of the ranging operations.”); and 
encode a location measurement report (LMR) for transmission to the second STA (Figure 8A, see “DL FB frame”, which is being read as a location measurement report frame) and Paragraph 0138 “the DL FB frame also may contain or indicate angle information and location information…The location information may include the location of the initiator device AP0, the locations of one or more the responder devices AP1-APn, or any combination thereof”)  in the second frequency band (Paragraph 0176, “The parameters field may include a type of frames to be exchanged during the ranging operation, a number of antennas to be used by the responder devices during the ranging operation, a frequency bandwidth to be used for transmitting the frames, a wireless channel to be used for the ranging operation, a capability to capture timestamps of the frames, a capability to estimate angle information of the frames, or any combination thereof.” and paragraph 0045, “The passive ranging schedule may identify which wireless devices are to participate in ranging operations, may indicate a channel (or channels) upon which the ranging operations are to be performed, may indicate a frequency bandwidth to be used for the ranging operations, and may indicate times and durations of the ranging operations.”), wherein the LMR is encoded to include information related to one or more of: 
reception of the first NDP (Paragraph 0121, “The STA may use the captured timestamps t.sub.p2,1, t.sub.p2,2, and t.sub.p1 corresponding to the reception of the first UL MU-NDP, the second UL MU-NDP, and the first DL NDP, respectively, and the timestamps for times t.sub.4,1 to t.sub.4,n and time t.sub.3 provided by the DL FB frame to calculate a number of differential distances between itself and the access points AP0-AP2.”), and transmission of the second NDP (Paragraph 0121, “The STA may use the captured timestamps t.sub.p2,1, t.sub.p2,2, and t.sub.p1 corresponding to the reception of the first UL MU-NDP, the second UL MU-NDP, and the first DL NDP, respectively, and the timestamps for times t.sub.4,1 to t.sub.4,n and time t.sub.3 provided by the DL FB frame to calculate a number of differential distances between itself and the access points AP0-AP2.”; therefore, transmission time of the second NDP is included).  

Regarding claim 12, Lindskog further discloses
The non-transitory computer-readable storage medium according to claim 11, wherein the operations further configure the processing circuitry to: 
encode, for transmission to the second STA, a channel switch response message to acknowledge reception of the channel switch request message (Paragraph 104, “The Channel field may identify a single channel or multiple channels to be used for ranging operations, and may indicate a frequency bandwidth of the identified channel(s). In some implementations, the initiator device AP0 may specify that ranging operations (such as the ranging operation 500) will be performed on the channel used by its BSS, for example, so that STAs associated with the initiator device AP0 can stay on the same channel. In these implementations, the responder devices AP1-APn may switch to the specified channel to participate in the scheduled ranging operations, and thereafter return to their normal operating channels. In some other implementations, the initiator device AP0 may specify that ranging operations (such as the ranging operation 500) will be performed on multiple channels. In these implementations, the passive ranging schedule also may indicate channel switching information that indicates specific times at which each of the responder devices AP1-APn and the passively listening devices (such as the STA) is to switch wireless channels (such as when to switch from a first specified wireless channel to a second specified wireless channel). In some implementations, the specified channel switching times may be based on (or referenced to) the TSF value of the initiator device AP0.”; the indication of specific times of when the channel switch is performed is tantamount to a channel switch response message).  

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindskog (US 20180249437 A1) in view of Martinez (US 11153418 B2). 
Regarding claim 9, Lindskog discloses 
The apparatus according to claim 1. However, Lindskog fails to disclose, wherein the responding STA is arranged to operate in accordance with a Next Generation Vehicular (NGV) protocol. 
Martinez discloses, 
wherein the responding STA is arranged to operate in accordance with a Next Generation Vehicular (NGV) protocol (Paragraph 15, “As a specific example, a new generation vehicle (NGV) standard and/or a 3GPP 5G NR standard can be used to improve system level performance, relative to a protocol standard such as IEEE 802.11p, for communication in an intelligent transportation system, when used in accordance with one or more embodiments herein. The NGV features improve the overall system effectiveness, including the “legacy 802.11p” devices. As may be appreciated, legacy devices include or refer to devices in the field that provide V2X using an older standard, such as 802.11p”).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Lindskog with Martinez to incorporate the feature of: wherein the responding STA is arranged to operate in accordance with a Next Generation Vehicular (NGV) protocol. Both Lindskog and Martinez are considered analogous arts as they both disclose systems and methods for wireless communication between a plurality of stations sharing wireless communication channels. Lindskog already discloses the feature of claim 1, however, it fails to disclose that the responding STA is arranged to operate in accordance with a Next Generation Vehicular (NGV) protocol. Martinez discloses this feature when it states in paragraph 33, “The communication protocol technologies characterized herein, including legacy and other/NGV technologies, may be IEEE 802.11-based technology, such as IEEE 802.11p or other Wi-Fi technology. Referring to FIG. 1, each of the newer standard and older standard devices/vehicles may thus be implemented with communications circuitry that wirelessly communicates using a communications protocol that is consistent with Wi-Fi or 802.11p-based communications. The communications protocols used may involve sending messages asynchronously. For example, communications circuitry can observe (e.g., listen) the channel and communicate in response to the channel being clear (e.g., no messages being transmitted).” Martinez states the benefit of operating the responder in accordance with an NGV protocol in paragraph 15 when it states, “a new generation vehicle (NGV) standard and/or a 3GPP 5G NR standard can be used to improve system level performance, relative to a protocol standard such as IEEE 802.11p, for communication in an intelligent transportation system, when used in accordance with one or more embodiments herein. The NGV features improve the overall system effectiveness, including the “legacy 802.11p” devices. As may be appreciated, legacy devices include or refer to devices in the field that provide V2X using an older standard, such as 802.11p. The newer standard is backwards compatible with the older standard, in order to avoid having two groups of devices (e.g., the legacy 802.11p devices and NGV devices) that are incompatible with each-other while in the field.” Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to incorporate the feature that the responder could operate with a NGV protocol to allow for the use of the system within vehicular transportation systems and to create a more robust and efficient system. 

Regarding claim 13, Lindskog discloses [Note: what Lindskog fails to disclose is strike-through], 
The non-transitory computer-readable storage medium according to claim 11, wherein: 

the second frequency band is a wireless local area network (WLAN) frequency band
(Paragraph 0047, “The AP 110 may form a wireless local area network (WLAN) that allows the AP 110, the STAs 120a-120i, and other wireless devices (not shown for simplicity) to communicate with each other over a wireless medium. The wireless medium, which may be divided into a number of channels or into a number of resource units (RUs), may facilitate wireless communications between the AP 110, the STAs 120a-120i, and other wireless devices connected to the WLAN.”) that includes one or more channels of 20, 40, 80, 160, and 320 MHz (Paragraph 0081, “For example, while a legacy frame may be transmitted on a 20 MHz-wide channel using 52 tones, a high-throughput (HT) frame or a very high-throughput (VHT) frame may be transmitted on a 20 MHz-wide channel using 56 tones, and a high-efficiency (HE) frame may be transmitted on a 20 MHz-wide channel using 242 tones.”), and 

Martinez discloses, 
the first frequency band is a Next Generation Vehicle (NGV) frequency band, that
includes one or more channels of 10 mega-Hertz (MHz) (Paragraph 48, “As noted above, state 501 may be implemented where transmitters configured to operate using a new protocol are operating in accordance with the legacy protocol. Total packet duration in each state may be similar to a legacy 802.11p PDU encoded with QPSK ½ (rate 6 Mbps in a 10 MHz channel), as shown in state 501.”), and
the second frequency band is in a frequency range at 2.4 GHz, 5 GHz or 6 GHz
(Paragraph 14, “Such vehicles may use a control channel of the V2X band that can include a 10 megahertz (MHz) chunk of the spectrum in the 5.9 gigahertz (GHz) range.”; 5.9 GHz in this situation is tantamount to 6 GHz).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Lindskog with Martinez to incorporate the features of: the first frequency band is a Next Generation Vehicle (NGV) frequency band, that includes one or more channels of 10 mega-Hertz (MHz) and the second frequency band is in a frequency range at 2.4 GHz, 5 GHz “The communication protocol technologies characterized herein, including legacy and other/NGV technologies, may be IEEE 802.11-based technology, such as IEEE 802.11p or other Wi-Fi technology. Referring to FIG. 1, each of the newer standard and older standard devices/vehicles may thus be implemented with communications circuitry that wirelessly communicates using a communications protocol that is consistent with Wi-Fi or 802.11p-based communications. The communications protocols used may involve sending messages asynchronously. For example, communications circuitry can observe (e.g., listen) the channel and communicate in response to the channel being clear (e.g., no messages being transmitted).” Here we can see that the use of multiple different types of protocols (legacy and new like the NGV) protocols can be used in conjunction with each other to create a more practical system which can be incorporated into older vehicles. Therefore, by operating at the NGV frequency band at 10 Mhz, the new and older systems can be accommodated. Additionally by also operating at the 6 GHz frequency band, many legacy systems can be accommodated, such as the V2X standards. Therefore, it would be obvious to layer different frequency band operations for communication between the channels to accommodate both legacy and new devices.  Martinez states the benefit of operating the channels in difference frequency bands in “As may be appreciated, legacy devices include or refer to devices in the field that provide V2X using an older standard, such as 802.11p. The newer standard is backwards compatible with the older standard, in order to avoid having two groups of devices (e.g., the legacy 802.11p devices and NGV devices) that are incompatible with each-other while in the field.” Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to incorporate the features mentioned above to create a more practical and robust system which is compatible with new and legacy devices.  

Regarding claim 14, Lindskog discloses
The non-transitory computer-readable storage medium according to claim 11. However, Lindskog fails to disclose, wherein the operations further configure the processing circuitry to: 
encode a data packet for transmission in the first frequency band in accordance with a vehicle-to-everything (V2X) protocol or a vehicle-to-vehicle (V2V) protocol. 
Martinez discloses, 
encode a data packet for transmission in the first frequency band in accordance with a vehicle-to-everything (V2X) protocol or a vehicle-to-vehicle (V2V) protocol (Paragraph 14, “Such vehicles may use a control channel of the V2X band that can include a 10 megahertz (MHz) chunk of the spectrum in the 5.9 gigahertz (GHz) range.”; 5.9 GHz in this situation is tantamount to 6 GHz). 
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Lindskog with Martinez to incorporate the feature of: wherein the operations further configure the processing circuitry to, encode a data packet for transmission “a new generation vehicle (NGV) standard and/or a 3GPP 5G NR standard can be used to improve system level performance, relative to a protocol standard such as IEEE 802.11p, for communication in an intelligent transportation system, when used in accordance with one or more embodiments herein. The NGV features improve the overall system effectiveness, including the “legacy 802.11p” devices. As may be appreciated, legacy devices include or refer to devices in the field that provide V2X using an older standard, such as 802.11p. The newer standard is backwards compatible with the older standard, in order to avoid having two groups of devices (e.g., the legacy 802.11p devices and NGV devices) that are incompatible with each-other while in the field.” Here we can see that the use of multiple different types of protocols (legacy like the V2X and new like the NGV) protocols can be used in conjunction with each other to create a more practical system which can be incorporated into older vehicles. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to incorporate the feature mentioned above to create a more practical and robust system which is compatible with new and legacy devices.  

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Martinez (US 11153418 B2) in view of Verma (US 20190327740 A1). 
Regarding claim 15, Martinez discloses [Note: what Martinez fails to disclose is strike-through] 
An apparatus of a station (STA) configurable to operate in a Next Generation Vehicle-to-Everything (NGV) frequency band (Paragraph 15, “As a specific example, a new generation vehicle (NGV) standard and/or a 3GPP 5G NR standard can be used to improve system level performance, relative to a protocol standard such as IEEE 802.11p, for communication in an intelligent transportation system, when used in accordance with one or more embodiments herein. The NGV features improve the overall system effectiveness, including the “legacy 802.11p” devices. As may be appreciated, legacy devices include or refer to devices in the field that provide V2X using an older standard, such as 802.11p”), the apparatus comprising: memory; and processing circuitry (Paragraph 55, “For example, in certain of the above-discussed embodiments, one or more modules are discrete logic circuits or programmable logic circuits configured and arranged for implementing these operations/activities, as may be carried out in the approaches shown in the figures. In certain embodiments, such a programmable circuit is one or more computer circuits, which may include memory circuitry for storing and accessing a program to be executed as a set (or sets) of instructions (and/or to be used as configuration data to define how the programmable circuit is to perform), and an algorithm or process as described and/or claimed herein is used by the programmable circuit to perform the related steps, functions, operations, activities, etc. Depending on the application, the instructions (and/or configuration data) can be configured for implementation in logic circuitry, with the instructions (whether characterized in the form of object code, firmware or software) stored in and accessible from a memory (circuit).”), configured to: 




Verma discloses, 
encode, for transmission, signaling that indicates a spectral mask of the STA, wherein the indicated spectral mask is included in a plurality of predefined candidate spectral masks (Paragraph 0072, “According to aspects of the present disclosure, APs 105 may signal management frames that include a first and second operation information field (e.g., in an element of the management frame, such as an operation element) indicating two channel widths for different classes of STAs 115. STAs 115 may identify the first or second operation information field based on capabilities of the STA 115 (e.g., whether or not the STA 115 is capable of dual band channel bonding, resource unit or physical channel puncturing, etc.). In some cases, the second operation information field may indicate a second channel width within a first and second frequency band (e.g., within the 5 GHz band and the 6 GHz band), as well as a puncturing scheme associated with the second channel width. In some cases, the second operation information field may indicate a dual band channel bonding configuration, where two frequency segments associated with the channel bonding configuration are in two different frequency bands (e.g., a channel bonding configuration with segment 0 within the 5 GHz band and segment 1 within the 6 GHz band). In some cases, a tightened spectral mask may be used for such dual band channel bonding configurations.”),
wherein at least one of the candidate spectral masks is a tight mask based on a reduced channel size in comparison to other channel sizes of other candidate spectral masks (Paragraph 0072, “In some cases, a tightened spectral mask may be used for such dual band channel bonding configurations.”), 
wherein the signaling indicates whether the STA is capable of operation in accordance with the tight mask(Paragraph 0072, “STAs 115 may identify the first or second operation information field based on capabilities of the STA 115 (e.g., whether or not the STA 115 is capable of dual band channel bonding, resource unit or physical channel puncturing, etc.)... In some cases, a tightened spectral mask may be used for such dual band channel bonding configurations.”) ; 
encode, for transmission in accordance with the indicated spectral mask, one or more data packets (Paragraph 0072, “According to aspects of the present disclosure, APs 105 may signal management frames that include a first and second operation information field (e.g., in an element of the management frame, such as an operation element) indicating two channel widths for different classes of STAs 115. STAs 115 may identify the first or second operation information field based on capabilities of the STA 115 (e.g., whether or not the STA 115 is capable of dual band channel bonding, resource unit or physical channel puncturing, etc.). In some cases, the second operation information field may indicate a second channel width within a first and second frequency band (e.g., within the 5 GHz band and the 6 GHz band), as well as a puncturing scheme associated with the second channel width. In some cases, the second operation information field may indicate a dual band channel bonding configuration, where two frequency segments associated with the channel bonding configuration are in two different frequency bands (e.g., a channel bonding configuration with segment 0 within the 5 GHz band and segment 1 within the 6 GHz band). In some cases, a tightened spectral mask may be used for such dual band channel bonding configurations.”).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Martinez with Verma to incorporate the features of: encode, for transmission, signaling that indicates a spectral mask of the STA, wherein the indicated spectral mask is included in a plurality of predefined candidate spectral masks, wherein at least one of the candidate spectral masks is a tight mask based on a reduced channel size in comparison to other channel sizes of other candidate spectral masks, wherein the signaling indicates whether the STA is capable of operation in accordance with the tight mask; encode, for transmission in accordance with the indicated spectral mask, one or more data packets. Both Martinez and Verma are considered analogous arts as they both disclose systems for wireless communication between a plurality of stations sharing wireless communication channels. Martinez discloses an STA operable in an NGV frequency band; however, Martinez fails to disclose the features mentioned above. Verma discloses these features in Paragraph 0072. Spectral masks are used for boding between channels and can be specified to create a desired channel size, therefore, 

Regarding claim 16, Martinez further discloses
The apparatus according to claim 15, wherein the signaling includes one or more of: 
physical (PHY) layer signaling (Paragraph 13, “In certain example embodiments, communications approaches herein utilize protocols as specified in Section 21.3.2 (VHT PPDU format) of the IEEE, 802.11-2016 specification, as may include aspects depicted in FIG. 21-4 and Tables 21-4 and 21-30. Such VHT (very high throughput) PPDU (physical layer (PHY) protocol data unit) can thus be implemented using various types of modulation as shown in Table 21-30, with communication fields as shown in Table 21-4 and as communicated via symbols shown in FIG. 21-4.”), 
medium access control (MAC) layer signaling (Paragraph 42, “Also shown by way of example, the payload data 312 may include and IEEE 801.11p MPDU (MAC Protocol Data Unit).”), and 
application layer signaling (Paragraph 50, “In states 502-505, an increasing amount of the communication is transmitted using symbols from the new/other communication protocol while the amount of the communication using symbols from the legacy communication protocol is decreased. The percentage allocation may vary to suit particular applications, with sections 520, 530, 540 and 550 allocated to communications using a legacy protocol, and sections 522, 532, 542, and 552 allocated to communications using new/other communication protocols.” and Paragraph 32, “Newer standards may be implemented that have improved features over the older standard, such as features that improve a robustness of the physical layer stack, which in turn can cause or otherwise lead to an extended range of communication between circuits. It can be advantageous to have the newer standard compatible with the older standard so that newer standard devices and older standard devices can communicate.”; therefore, the notion of combining or “layering” legacy and new protocols (NGV) is tantamount to application layer signaling).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chu (US 20200084302 A1) is considered pertinent art as it discloses a system including a transceiver configured to transmit and receive signals over a wireless channel in accordance with both a first communication protocol and a second communication protocol. Additionally, Zhang discloses the protocol to include Next Generation V2X standards.
Yu (US 20210050962 A1) is considered pertinent art as it discloses a physical layer protocol data unit which is applicable to multiple transmission frequency bandwidths. Specifically, the disclose recites that the transmission is provided in the 10 MHz, 20 MHz, 40 MHz, 60 MHz bands. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648